Citation Nr: 0000728	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-10 619A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a March 30, 1987 
decision denying an evaluation in excess of 70 percent for 
schizophrenia.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.
 
In a letter dated April 6, 1999, the veteran, through his 
representative, submitted a claim alleging clear and 
unmistakable error in a March 30, 1987 Board decision.  In 
August 1999, the Board wrote to the veteran, advising him 
that final CUE regulations had been published in the Federal 
Register on January 13, 1999, and provided copies of the 
referenced regulation.  The Board instructed the veteran that 
it would wait sixty days before adjudication the CUE claim, 
and that if the veteran wanted to proceed, he should review 
the regulations and provide the Board with the appropriate 
information and arguments, which the veteran's representative 
provided to the Board shortly thereafter.  

FINDINGS OF FACT

1.  In a March 30, 1987 decision, the Board determined that 
the schedular criteria for a rating in excess of 70 percent 
for schizophrenia had not been met. 

2.  It has been shown that all available facts, as they were 
known at the time were before the Board at the time of the 
March 30, 1987 decision.

3.  The decision by the Board that the schedular criteria for 
a rating in excess of 70 percent for schizophrenia was not 
the result of an improper application of any statute or 
regulation, and was a reasonable exercise of rating judgment.


CONCLUSION OF LAW

The March 30, 1987 Board decision, which determined that the 
scheduler criteria for a rating in excess of 70 percent for 
schizophrenia had not been met is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are: (1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

At the outset, the Board observes that in a December 1971 
rating decision, the RO granted service connection for 
schizophrenia and assigned a 100 percent disability 
evaluation, effective November 18, 1970.  In a September 1985 
decision, the RO proposed to reduce the veteran's 
schizophrenia from 100 to 70 percent disabling.  The veteran 
was informed of the RO's decision that same month.  In 
October 1985, the RO prospectively effectuated the reduction 
and a 70 percent disability evaluation was assigned, 
effective January 1, 1986.  The veteran filed a timely appeal 
with respect to the October 1985 decision.  In a March 1987 
decision, the Board concluded that the schedular criteria for 
an evaluation in excess of the 70 percent evaluation assigned 
to the service-connected schizophrenia had not been met.    

The veteran and his representative contend that the Board 
committed error in its March 30, 1987 decision in three ways.  
First, it is argued that the Board's March 1987 decision was 
erroneous in allowing the reduction based on a single VA 
psychiatric examination in violation of 38 C.F.R. § 3.344(a) 
(1986).  Second, it is argued that there was error because 
the veteran did not receive the proper notice of the RO's 
September 1985 proposal to reduce his evaluation in 
accordance with 38 C.F.R. § 3.105(e) (1986).  Third, it is 
argued that in rendering its decision in March 1987, the 
Board erroneously failed to discuss the provisions of 38 
C.F.R. § 3.343 (1986).  

With reference to the contention that the Board's March 1987 
decision was based on one VA psychiatric examination in 
violation of 38 C.F.R. § 3.344 the Board notes that in March 
1987, disability ratings which had been in effect for five 
years or more were subject to the provisions of 38 C.F.R. § 
3.344.  That regulation provided that a rating reduction was 
warranted if all the evidence clearly warranted the 
conclusion that sustained improvement had been demonstrated, 
and if it was reasonably certain that the improvement would 
be maintained under the ordinary conditions of life.  The 
record of examination and the medical-industrial history were 
to be reviewed to ascertain whether the recent examinations 
to reduce the evaluations were full and complete, including 
all special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued were not to be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement (i.e., manic 
depressive or other psychotic reaction) were not to be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warranted the 
conclusion that sustained improvement had been demonstrated.  
38 C.F.R. § 3.344(a) (1986).  

At that time of the Board's March 1987 decision, the 
veteran's schizophrenia had been assigned a 70 percent 
disability evaluation in accordance with 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1986).  Pursuant to that code, a 100 
percent disability evaluation was warranted for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial adaptability.  A 70 percent disability evaluation 
was assigned where there was evidence of lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132 (1986).  

While the Board acknowledges that its March 1987 decision was 
based on one VA psychiatric examination, conducted in July 
1985, the evidence clearly demonstrates that reasonable minds 
could conclude that the veteran's service-connected  
schizophrenia had undergone sustained improvement.  In this 
regard, the veteran's 100 percent rating was granted based on 
a February 1970 VA hospital discharge summary which noted 
that employment was only possible in a supervised setting.  
By the time of the July 1985 VA psychiatric examination, 
however, the veteran reported that he worked full-time alone 
as a locksmith, a position which he had held since at least 
1978.  While the veteran did indicate that he had lost some 
time from his work, that loss was due to disabilities caused 
by shoulder, back and blood pressure problems, not for 
complications associated with schizophrenia.  Furthermore, 
while the veteran complained of having psychiatric problems, 
he indicated that he did not see a psychiatrist on a regular 
basis, that he got his medication from his physician, and 
that he was last hospitalized in the 1970's.  It was the 
opinion of the VA psychiatrist in July 1985 that as a result 
of his schizophrenia, the veteran exhibited only a mild to 
moderate degree of vocational inadaptability and only a 
moderate degree of social inadaptability.  Complete social 
and industrial inadaptability was not shown.  True 
hallucinations were denied.  The appellant was well oriented, 
and functioning within a normal range.  There was evidence of 
paranoid ideation, but no evidence of any active psychosis 
that was productive of complete impairment.

Hence, the evidence of record at the time of the 1987 Board 
decision clearly showed that despite the veteran's overt 
hostility, he was able to work full-time.  Thus, reasonable 
minds could easily conclude that the evidence showed the 
veteran had been able to work full-time since at least 1978, 
and that any active psychotic manifestations were not of such 
severity so as to produce complete social and industrial 
inadaptability in accordance with 38 C.F.R. § 4.132 (1986).  
This is evidence of sustained improvement.  Therefore, 
reasonable minds could find that sustained improvement had 
been demonstrated, and reasonable minds could conclude that 
it was appropriate to reduce the rating assigned based on a 
single examination.  For this reason the Board finds that the 
alleged error in the March 1987 Board decision was not CUE as 
the evidence does not demonstrate that, had the error not 
been made, the outcome of the decision would have been 
manifestly different.  See 38 C.F.R. § 20.1403(c).  

The second argument is that the veteran was not provided 
sixty days to respond to the RO's September 1985 proposal to 
reduce his schizophrenia from 100 to 70 percent.  In this 
respect, at the time of the RO's September 1985 rating 
decision, 38 C.F.R. § 3.105(e) provided, in pertinent part, 
that a reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The veteran will be notified at his or her 
latest address of record of the action taken and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1986).  

In this case, the veteran was informed of the proposal on 
September 9, 1985.  While it is true that the veteran was 
told on October 10, 1985, that his rating would be reduced 
the reduced disability rating was not effective until January 
1, 1986, almost four months after being initially notified.  
Moreover, the appellant at all times was entitled to submit 
additional evidence or appeal to the Board, an option he 
ultimately elected to select.  While the veteran was 
requested by the RO to respond within twenty one days of the 
September 1985 decision, he was legally entitled to submit 
evidence within sixty days as the effective date of the 
reduction was not until January 1, 1986, and the veteran took 
advantage of the opportunity to present evidence when he 
responded with statements concerning his employment status.  
In light of the foregoing, it does not follow that this was 
CUE as the effective date of the reduction was not prior to 
January 1, 1986, almost four months after the veteran was 
notified of the RO's September 1985 proposal to reduce his 
schizophrenia from 100 to 70 percent disabling.  

Finally, the Board recognizes the contention that the March 
1987 Board decision failed to address the provisions of 38 
C.F.R. § 3.343, the regulation providing guidance for a 
continuance of total disability ratings.  However, as the 
July 1985 VA examination report contained information that 
the veteran was working full-time as a locksmith for the 
previous seven years, reasonable minds could conclude that 
sustained improvement in the veteran's schizophrenia had 
clearly been demonstrated by the evidence of record.  The 
mere failure to cite and discuss a regulation was not CUE, 
particularly in light of the absence of any evidence even 
remotely showed that a total disability rating was warranted 
notwithstanding the appellant's full time employment status.  
For this reason, the Board finds that the alleged error in 
the March 1987 Board decision was not CUE as the evidence 
does not demonstrate that, had the error not been made, the 
outcome of the decision would have been manifestly changed.  
See 38 C.F.R. § 20.1403(c).  

In the absence of the kind of error of fact or law which 
would compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's March 30, 1987 
decision.  The veteran's appeal must, therefore, be denied.


ORDER

The Board decision of March 30, 1987 not having been clearly 
and unmistakably erroneous, the appeal is denied. 


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


